DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over 
Claims 47, 54, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. Pat. 6,103,320) in view of Hiruma et al. (U.S. PGPUB. 2008/0131693 Al) and Katsura et al. (U.S. Pat. 4,933,063) and Suzuki et al. (U.S. Pat. 5,911,856) and Bruns et al. (U.S. PGPUB. 2012/0164051 Al) and Wood et al. (U.S. Pat. 2004/0219789 A1) and So et al. (Japan 2007-107053).
INDEPENDENT CLAIM 47:
Regarding claim 47, Matsumoto et al. teach a device tor the production of uniform films on moving substrates in a vacuum by deposition of at least one source material by means of magnetron sputtering comprising a vacuum chamber with at least one sputtering zone in which at least one magnetron sputtering device with at least one target comprising the at least one source material is disposed, at least one movable substrate mounting for transport of at least one substrate to the at least one sputtering zone being disposed in the vacuum chamber, wherein the at least one source material is a material which when sputtered, decomposes and releases a reactive gas into the vacuum chamber. (Figs. 1, 8, 9, 11; Column 6 lines 7-67; Column 7 lines 1- 18; The target 29 can be Si02 at Column 7 lines 7 and can be subsequently oxidized in the reaction zone. The source material of Si02 would supply oxygen when sputtered like applicant which uses oxide targets to form.)

With regard to the substrate consisting of a plastic material, Matsumoto et al. teaches in the background of their invention and a problem in the prior art that in the method of forming a thin film through sputtering, plasma is generally utilized. Thus, collision of charged particles (ions and electrons) causes the heating of component parts of a film deposition apparatus, a substrate holder, a substrate, etc. As a result, the deposition of a film on a material having poor heat resistance, such as plastic, is difficult. This is particularly so in the case of RF magnetron sputtering which uses a radio-frequency power source. (Column 2 lines 34-41)
Matsumoto et al. teach a solution by utilizing their invention which method and apparatus can prevent any damage to a thin film in process of deposition and can stably form, at a relatively low temperature, a thin film of a metal compound having stable properties. (Column 3 lines 16-19)
Thus since Matsumoto et al. solve the problem of the prior art Matsumoto et al. contemplate depositing on plastic substrates because Matsumoto et al.’s new process is utilizing low temperatures.
With regard to the compressive stress being stable and reproducible in the range of 0-400 MPa, since the apparatus is the same as applicant’s claimed invention the compressive stress is achievable. Furthermore, this limitation is given little to no weight because it does not further limit the structure of the apparatus.
With regarding to the process pressure in the vacuum chamber being in the range of 3*10-4 to 5*10-2 mbar, since the structure of the apparatus in Matsumoto et al. utilize a vacuum pump that structure is capable of achieving the claimed pressures. Furthermore Matsumoto et al. teach pressure within Applicant’s range. (Column 9 lines 66-67; Column 10 line 14)

With regard to the magnetron sputtering being configured to operate with medium frequency discharges or RF discharges, Matsumoto et al. teach operating at medium frequency discharges of 1 kHz — 100 kHz. (Column 3 lines 44-45)
The differences between Matsumoto et al. and claim 47 is that
(A) wherein the at least one source material is Me02-x, Me203-y or Me205-z wherein Me = Zr, Hf, Ta, Y, and/or a mixture thereof, starting from the full stoichiometry, the value of x being between 0.5 and 1.5, the value of y being between 0.5 and 1.5 and the value of z being between 0.5 and 2.5, and
(B) wherein all surfaces which are situated in the sputtering zone, including surfaces of apertures which are disposed in the sputtering zone, consist of the at least one source material is not discussed and
(C) wherein, in the vacuum chamber, a device for oscillator quartz measurement for measuring the film thickness of the deposited film on the substrate is provided is not discussed and
(D) wherein the target is cylindrical and the device is configured to implement a pulsed sputtering process is not discussed and
(E) wherein, in the vacuum chamber, at least one plasma source is disposed, wherein the at least one plasma source is configured to be utilized for cleaning the substrate and is equipped and adjusted such that it oxidizes, nitrides and/or fluorinates the film on the substrate is not discussed.
(F) wherein the device is configured to produce a uniform film is not discussed.
(A) Regarding wherein the at least one source material is MeO2-x, Me203-y or Me205- z wherein Me = Zr, Hf, Si, Ta, Y, and/or a mixture thereof, starting from the full stoichiometry, the value of x being between 0.5 and 1.5 the value of y being between 0.5 and 1.5 and the value of z being between 0.5 and 2.5 (Claim 47), Hiruma et al. teach sputtering metal oxide or oxygen deficient targets of metal oxide to form high refractive index films. “Oxygen deficient targets” cover less than stoichiometric targets. The high index metal oxides that can be used include niobium oxide, zirconium oxide, tantalum oxide, hafnium oxide, titanium oxide and tin oxide in view of reflectance. Therefore from Hiruma et al.’s teaching one would sputter either a metal oxide target or oxygen deficient target of metal oxide where the metal would be Nb, Zr, Ta, Hf, Ti or Sn. A deficient metal oxide target of ZrOx where x would less than 2 would overlap Applicant’s MeO2-x starting material for example. (Paragraphs 0040, 0053)
(B) Regarding wherein all surfaces which are situated in the sputtering zone, including surfaces of apertures which are disposed in the sputtering zone, consist of the at least one source material (Claim 47), Katsura et al. teach all surfaces which are situated in the sputtering zone, including surfaces of apertures which are disposed in the sputtering zone, consist of the at least one source material. (Fig. 2; Column 3 lines 49-51; Column 3 lines 59-68; Column 4 lines 1-2 - The source material is quartz (i.e. Si02). The surfaces in the sputtering zone 15B and 18A are covered with quartz (i.e. Si02). The surfaces including apertures are made of the same material as the target (i.e. quartz) and have the same thermal expansion coefficient of the target. Having surfaces that have the same thermal coefficient as that target prevent particles from contaminating the substrate and any particles (if any) that fall on the substrate would still have the same composition of the film on the substrate (i.e.Si02). Therefore one of ordinary skill in the art would understand from Katsura et al. to provide surfaces with the same material as the target. Therefore one would utilize ZrOx on the surfaces when using a ZrOx target for example since ZrOx is discussed above as an example.)
(C) Regarding wherein, in the vacuum chamber, a device for oscillator quartz measurement for measuring the film thickness of the deposited film on the substrate is provided (Claim 47), Suzuki et al. teach a quartz-oscillator-type film thickness monitor for measuring film thickness. (Column 6 lines 62-63)
(D) Regarding wherein the target is cylindrical and the device is configured to implement a pulsed sputtering process (Claim 47), Bruns et al. teach utilizing either planar or cylindrical targets for sputtering utilizing a pulsed sputtering process. Therefore, it would have been obvious to one of ordinary skill to replace the planar targets of Matsumoto et al. with rotary targets because Bruns et al. recognize the equivalence of using planar or rotary targets interchangeably. The sputtering as taught by Burns can be pulsed. (Figs. 3, 4, Paragraphs 0014, 0023, 0024, 0068-0072)
(E) Regarding in the vacuum chamber, at least one plasma source is disposed, wherein the at least one plasma source is configured to be utilized for cleaning the substrate and is equipped and adjusted such that it oxidizes, nitrides and/or fluorinates the film on the substrate (Claim 47), Matsumoto et al. teach at least one plasma source capable of oxidizing, nitriding and/or fluorinating the film. (Column 7 lines 16-39 -A metallic ultra-thin film is converted to an ultra-thin film of a metal oxide such as SiO.sub.2 in the reaction process zone 60. The reaction process zone 60 includes the activated-species generator 61, the grid 81, and a shield plate (shield means) 14. Plasma generated through discharge in a reactive gas plasma generation chamber 63 of the activated-species generator 61 is composed of plasma ions, electrons, radicals, radicals in an excited state, atoms in an excited state, molecules in an excited state, etc. According to the present invention, the grid 81 selectively introduces into the reaction process zone 60 the activated species--radicals, radicals in an excited state, atoms in an excited state, and molecules in an excited state--contained in the reactive gas plasma. By contrast, charged particles such as electrons and ions cannot pass through the grid 81 and thus do not enter the reaction process zone 60. Accordingly, in the reaction process zone 60, a metallic ultra-thin film is not exposed to charged particles, but is exposed to only electrically neutral activated species of a reactive gas. As a result, a metal such as Si or the like reacts, through contact, with the activated species to form a metal compound such as SiO.sub.2 or the like.)
Wood et al. teach utilizing radicals of hydrogen to clean a substrate at paragraph 0029 utilizing a grid to filter and remote plasma generator. (Paragraph 0029; Fig. 2A)
Therefore, one of ordinary skill in the art would understand from the teachings of Matsumoto et al. and Wood et al. that a plasma source with grid can produce either a reaction zone or cleaning zone depending on the gas utilized and use of the source. Stated in another way the structure in Matsumoto et al. is capable of producing reaction or producing a cleaning effect as demonstrated by Wood et al. Matsumoto et al.’s plasma source is structurally the same as Applicant’s claimed source.
(F) Regarding wherein the device is configured to produce a uniform film (claim 47), 
So et al. teach that a sputtering system can be configured to produce a uniform film and compressive film stress controlled.  (Paragraph 0025 - Accordingly, it is possible to make the film thickness distribution of the thin film formed on the substrate uniform or have desired variations.; Paragraph 00138 – In the oxidation process performed in the reaction process region 60A, the thin film expands due to the oxidation reaction of the thin film. Such an increase in volume generates a compressive stress inside the thin film. When the thickness of the thin film formed in the film forming process region 20A is large, the generated thin film has a gap structure between the thin films and has a thin film structure in which silicon oxide is densely aggregated. In such a thin film, the influence of volume expansion due to the oxidation reaction in the reaction process region 60A is large. On the other hand, when the thin film formed in the film forming process region 20A is thin, the generated thin film has many gap structures formed between the thin films. When the volume expands in such a thin film, the increased volume is absorbed by the gap structure, so that compressive stress is hardly generated inside the thin film.)  Therefore, it would be obvious to modify the primary reference by utilizing the features of So et al. because it allows for forming uniform films.
DEPENDENT CLAIM 54:
Regarding claim 54, Matsumoto et al. teach wherein the reactive gas is selected from the group consisting of oxygen, nitrogen, fluorine, and combinations thereof. (The reactive gas is oxygen from sputtering of Si02 for example- Column 7 line 7)
DEPENDENT CLAIM 57:
Regarding claim 57, Matsumoto et al. teach wherein the at least one movable substrate mounting is a rotating rotary table with a receiving means for substrate carriers. (Rotating table 143 Figs. 8, 11)
The motivation for utilizing the features of Hiruma et al. is that it allows production of high index films. (Paragraphs 0040, 0053)
The motivation for utilizing the features of Katsura et al. is that it allows for preventing particles. (Fig. 3)
The motivation for utilizing the features of Suzuki et al. is that it allows for measuring film thickness. (Column 6 lines 62-63)
The motivation for utilizing Bruns et al. is that it allows for the enhanced production of insulating films. (See Abstract)
The motivation for utilizing the features of Wood et al. is that it allow for cleaning the substrate. (See Abstract)
The motivation for utilizing the features of So et al. is that it allows producing uniform films with controlled compressive stress.  (See Paragraph 0025, 00138)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Matsumoto et al. by utilizing the target of Hiruma et al. because it allows for production of high index films and utilizing the features of Katsura et al. because it allows for preventing particles and for utilizing oscillator quartz measurement as taught by Suzuki et al. because it allows for monitoring the thickness of a film and for using rotary sputtering targets with pulsed power as taught by Bruns et al. because it allows for enhanced production of insulating films and for cleaning the substrate as taught by Wood et al. because it allows for providing a clean substrate and to have utilized the features of So et al. because it allows for producing uniform films with controlled compressive stress.
Response to Arguments
Applicant's arguments filed October 26, 2022 have been fully considered but they are not persuasive.
In response to the argument that Hiruma does not provide reasonable motivation to modify Matsumoto, it is argued that Hiruma et al.’s teach sputtering either a metal oxide target or oxygen deficient target of metal oxide where the metal would be Nb, Zr, Ta, Hf, Ti or Sn. A deficient metal oxide target of ZrOx where x would less than 2 would overlap Applicant’s MeO2-x starting material for example. (Paragraphs 0040, 0053) Utilizing such a target produces high index films.

In response to the argument that Katsura does not teach wherein all surfaces which are situated in the sputtering zone, including surfaces of apertures which are disposed in the sputtering zone, consist of the at least one source material, it is argued that Katsura teach all surface in the sputtering zone, including surfaces of apertures which are disposed in the sputtering zone consist of the at least one source material.  (See Fig 2)

    PNG
    media_image1.png
    561
    398
    media_image1.png
    Greyscale

	In response to the argument that one would not utilize a quartz oscillator, it is argued that one of ordinary skill in the art would utilize a quartz oscillator for measuring film thickness and Suzuki et al. recognizes both benefits and disadvantages of utilizing the quartz oscillator.  Suzuki et al. still leans toward utilizing the quartz oscillator for opaque film deposition and is demonstrate in Fig. 5 for example.
	In response to the argument that Bruns is silent on the use of cylindrical targets for depositing insulating films, it is argued that Bruns et al. teach utilizing either planar or cylindrical targets for sputtering utilizing a pulsed sputtering process. Therefore, it would have been obvious to one of ordinary skill to replace the planar targets of Matsumoto et al. with rotary targets because Bruns et al. recognize the equivalence of using planar or rotary targets interchangeably. The sputtering as taught by Burns can be pulsed.  Furthermore Matsumoto et al. teach depositing insulating films by planar targets.  Since Burns recognize replacing planar targets with cylindrical targets it is understood that insulating films can be deposited from cylindrical targets.  
	In response to the argument that Wood does not teach a plasma source that is configured for cleaning and oxidizing, nitriding and/or fluorinating a film, it is argued that one of ordinary skill in the art would understand from the teachings of Matsumoto et al. and Wood et al. that a plasma source with grid can produce either a reaction zone or cleaning zone depending on the gas utilized and use of the source. Stated in another way the structure in Matsumoto et al. is capable of producing reaction or producing a cleaning effect as demonstrated by Wood et al. Matsumoto et al.’s plasma source is structurally the same as Applicant’s claimed source.
	In response to the argument that the use of a plastic substrate is not obvious in view of Matsumoto, it is argued that since Matsumoto et al. solve the problem of the prior art (plastic substrate not suitable because of heating Column 2 lines 48-57) Matsumoto et al. contemplate depositing on plastic substrates because Matsumoto et al.’s new process is utilize low temperatures.
	In response to the argument that the prior art does not teach a device configured to produce a uniform film having a compressive film stress which is stable and reproducible in the range of 0-400 MPa, it is argued that So et al. teach that a sputtering system can be configured to produce a uniform film and compressive film stress controlled.  (Paragraphs 0025, 00138 for example.)  Therefore, it would be obvious to modify Matsumoto et al. by utilizing the features of So et al. because it allows for forming uniform films.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
October 31, 2022